210 F.3d 750 (7th Cir. 2000)
Jamal M. MAAROUF,    Plaintiff-Appellant,v.WALKER MANUFACTURING COMPANY, a Division  of Tenneco Automotive, Incorporated,  Defendant-Appellee.
No. 99-1196
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 10, 1999Decided April 12, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Fort Wayne Division.  No. 97 C 319--William C. Lee, Chief Judge.
Before POSNER, Chief Judge, and EASTERBROOK, and  ROVNER, Circuit Judges.
ILANA DIAMOND ROVNER, Circuit Judge.


1
This case arrives here  after a grant of summary judgment to defendant  Walker Manufacturing Company ("Walker") in the  district court. Jamal M. Maarouf sued Walker,  alleging that it violated his rights under Title  VII of the Civil Rights Act of 1964, 42 U.S.C.  sec.2000 et seq. in discriminating against him in  training, promotion, and termination based on his  Arabic heritage and Muslim faith, and in  retaliating against him for his complaints of  discrimination.


2
Walker manufactures components of automobile  exhaust systems in its Ligonier, Indiana plant.  Maarouf was hired to work as a Coordinate  Measuring Machine ("CMM") operator in February  1993, after working there for six months as a  temporary employee. The position of CMM operator  encompassed keeping records, maintaining gauges,  fixing various handtools, and writing programs  for the CMM. Operators worked in three shifts,  the first running from 6 a.m. until 2 p.m.,  followed by the 2-10 p.m. shift and the third  shift from 10 p.m. until 6 a.m. CMM operators are  trained on the job by more experienced operators  and through using the equipment. Experienced  operators were available to help in training on  the entire first shift and for four hours of the  second shift, but no experienced operators were  available to fulfill that role on the third  shift. Maarouf worked on each of the three shifts  at various times, although he estimated that he  spent 90% of his time on the third shift. During  his tenure there, he received training from  Dwight DeWitt, Theresa Allen, and Gary Frey. He  ultimately was terminated for poor work  performance after his supervisors documented  performance problems including lengthy work  breaks, problems completing assignments in a  timely manner, and the inability to acquire  adequate programming skills. Maarouf attributes  his programming deficiencies to the lack of  training opportunities, and asserts that his  termination was based on discriminatory animus  rather than poor work performance.

I.

3
We turn first to Maarouf's allegations that  Walker discriminated against him by denying him  adequate training, by failing to promote him, and  by terminating his employment. Maarouf may prove  discrimination under Title VII through direct  evidence, or indirectly through the burden-  shifting mechanism of McDonnell-Douglas.  McDonnell-Douglas Corp. v. Green, 411 U.S. 792  (1973); Crim v. Bd. of Educ. of Cairo School  Dist. No. 1, 147 F.3d 535, 540 (7th Cir. 1998).  In this case, Maarouf has attempted to prove  discrimination indirectly under the McDonnell-  Douglas test, and thus must first establish a  prima facie case of discrimination. 147 F.3d at  540. He may do that by establishing that he is a  member of a protected class, that he suffered an  adverse employment action, that he was meeting  his employer's legitimate performance  expectations, and that his employer treated  similarly situated employees who were not in the  protected class more favorably. Stalter v. Wal-  Mart Stores, Inc., 195 F.3d 285, 289 (7th Cir.  1999). If that is established, the burden shifts  to Walker to provide a legitimate, non-  discriminatory reason for the action. Id. If  Walker meets that burden, then the burden shifts  back to Maarouf to establish that the reasons  proffered by the defendant were pretextual. Id.


4
Regarding the failure to train claim, the  district court entered summary judgment for  Walker because Maarouf failed to present evidence  that he received less training than other  employees. The type and lengths of training  varied considerably among the employees. Some  employees were trained by being assigned  immediately to the first shift, where they could  receive individual instruction on programming and  other skills from CMM operators working that  shift. Other employees were assigned to the  second shift, in which CMM operators were only  available for four of the eight hours to aid in  their instruction. Maarouf complains that he  received less training than anyone because he was  assigned to the third shift for 90% of his time  with the company, and was the only CMM operator  on that shift. Maarouf, of course, had worked for  Walker as a temporary worker before being hired  on a permanent basis, and thus had some  familiarity with the equipment from the start.  Even if he was hired in the same situation as  other employees, however, his training was  comparable to that of other employees. Maarouf  does not dispute that he was assigned to the  first shift for a total of three months, at which  time other operators were available to aid in his  training. He complains that two of those months  came only at the end of his employment, but that  is irrelevant. After 28 months of obtaining  familiarity with the machines, the two months on  the first shift would presumably be even more  useful. Maarouf does not contend that his  programming skills improved dramatically in the  two months preceding the termination. In addition  to those three months, Maarouf was allowed to  "overlap" from the third to the first shift to  ask questions of the operators on the first  shift. The district court noted that he was  permitted  hour to 45 minutes daily after the  third shift, which when added together yielded a  total of 6-9 weeks of further training. Maarouf  does not dispute those numbers, but argues  instead that there was no evidence of how often  he actually used those opportunities. Again, that  misses the point. Maarouf is complaining that he  did not receive the same training opportunities  as other employees. The relevant issue is what  training Walker made available to him, not  whether he availed himself of those  opportunities. Finally, Maarouf was also sent on  a five-day trip to Detroit for a training seminar  on CMM software, conducted by the creators of the  software.


5
Those training opportunities are equivalent to  that offered other Walker employees. For  instance, Otis Patterson received three months of  training on the first shift when he was hired, at  which time he was moved to the second shift.  Maarouf similarly received a total of three  months on the first shift, and in addition was  provided the 6-9 weeks of "overlap" training  opportunities. Moreover, this training was  provided to him at a time in which he had already  gained substantial familiarity operating the CMM.  Therefore, the undisputed facts demonstrate that  his training was equivalent to that received by  other CMM operators, and thus he has failed to  support his allegation that he was discriminated  against in training.


6
His arguments regarding the lack of training  opportunities are repeated in both his  termination and his promotion discussions.  Regarding the failure to promote, Maarouf argues  that he was discriminated against in Walker's  failure to promote him to the position of layout  technician. He acknowledges that the layout  technician position requires superior programming  skills which he did not possess, but he argues  that his failure to obtain those skills stemmed  from the lack of training opportunities. Because  we have rejected his argument that he was denied  equivalent training opportunities, his failure to  promote argument must fail as well. Moreover, as  we held in Pafford v. Herman, 148 F.3d 658, 669  (7th Cir. 1998), a failure to promote claim is  distinct from a failure to train claim. "One of  the prima facie elements of a failure to promote  claim is that the plaintiff demonstrate that she  was qualified for the promotion position. If the  plaintiff was not qualified for any reason, then  she falls short of establishing a prima facie  case and there is no inference of  discrimination." Id. Maarouf cannot succeed on  his failure to promote claim because he concedes  that he lacked the skills to perform the desired  position. Where the failure to acquire the skills  necessary for promotion stemmed from a  discriminatory denial of opportunities, the  employee must bring a discrimination claim  challenging the denial of opportunities rather  than a challenge to the failure to promote.  Maarouf brought that in his failure to train  claim. Because he concedes that he did not  possess the programming skills needed for the  position of layout technician, the failure to  promote claim is baseless.


7
That leads us to Maarouf's contention that  Walker discriminated against him when it  terminated his employment. In response, Walker  asserted that it terminated him based on a  documented history of poor work performance. The  district court held that Maarouf failed to raise  sufficient allegations of pretext to survive  summary judgment. Maarouf's brief on appeal thus  centers on the pretext argument. Specifically, he  argues that the justification provided by Walker  for the termination, poor work performance, was  not the real reason for its decision. In support  of that contention, he points to discriminatory  comments allegedly made by his supervisor Theresa  Allen, the lack of equivalent training  opportunities, and alleged inconsistencies  between the performance comments and their  supervision of him. We have already rejected his  argument regarding the alleged disparity in  training opportunities, and therefore he can  succeed only if the remaining arguments are  valid.


8
Maarouf presented significant evidence of  discriminatory remarks by Allen, which would  alone cast doubt on the basis for the termination  if Allen was the one who made the decision to  terminate his employment or influenced that  decision. Maarouf related numerous statements  allegedly made by Allen which belittled the  Muslim religion and disparaged Arab people.  Moreover, Maarouf presented an affidavit from  another employee, Barbara Boyles, attesting that  Allen made remarks evincing a discriminatory  animus towards Maarouf based on his Arabic  heritage and Muslim faith. Those comments,  although not tying the termination to his  heritage and faith and thus not providing direct  evidence of discrimination, provide substantial  evidence that Allen's opinion of Maarouf was  clouded by her discriminatory animus. We have  previously held that


9
[t]here is only one situation in which the  prejudices of an employee, normally a subordinate  but here a coequal, are imputed to the employee  who has formal authority over the plaintiff's  job. That is where the subordinate, by concealing  relevant information from the decisionmaking  employee or feeding false information to him, is  able to influence the decision. Conn v. GATX  Terminals Corp., 18 F.3d 417, 420 (7th Cir.  1994); Gusman v. Unisys Corp., 986 F.2d 1146,  1147 (7th Cir. 1993); Shager v. Upjohn Co.,  supra, 913 F.2d [398] at 405 [(7th Cir. 1990)]. In such a case, the  discriminatory motive of the other employee, not  the autonomous judgment of the nondiscriminating  decision-maker, is the real cause of the adverse  employment action. If the other employee merely  utters a hostile stereotype, he is not  manipulating the decision.


10
Wallace v. SMC Pneumatics, Inc., 103 F.3d 1394,  1400 (7th Cir. 1997). Accordingly, if the  perception of poor work performance was based  upon Allen's input, then Maarouf has presented  sufficient evidence of pretext to survive summary  judgment.


11
The perception of inadequacies in Maarouf's  work performance, however, did not arise solely  from Allen, but was also independently noted by  his other supervisors. For instance, John  Muszkiewicz, Allen's supervisor and the manager  of Quality Assurance, met with Maarouf in June  1994 to discuss performance problems. His notes  from that meeting reflect that he expressed  concerns with Maarouf's job performance based on  his own observations and input from others  including Allen. Those performance concerns  centered on Maarouf's poor use of time, tendency  to clock in early and out late, inadequate  quantity of work, and subpar programming skills.  Furthermore, Gary Frey, who was Maarouf's  supervisor prior to Allen, reviewed Muszkiewicz's  notes and stated that they were consistent with  performance problems he recalled noting in early  1994. In July 1994, Tim Trine replaced  Muszkiewicz, and he also noted performance  problems. For instance, Trine stated that he  heard from several sources, including  Muszkiewicz, that Maarouf had been observed  sleeping on the job during the third shift. Trine  and Allen met with Maarouf and informed him that  he needed to improve in a number of areas such as  programming, completion of assigned tasks,  ability to work independently, reading of  blueprints, and length of breaks. In fact,  Maarouf does not dispute his deficiencies in  programming. Ultimately, Maarouf was terminated  after receiving a universally poor evaluation  from Allen in January 18, 1995, and then taking  an excessive amount of time to locate catalogs  and order certain tools pursuant to Allen's  request. He took anywhere from three hours, by  Maarouf's testimony, to eight hours by Allen's  accounting, to perform that task. Allen provided  a performance report to Trine, and Trine decided  to terminate Maarouf's employment.


12
Even discounting entirely Allen's perceptions  regarding Maarouf's work performance, Maarouf has  failed to demonstrate pretext because three other  supervisors independently noted similar problems  with his performance. Therefore, the taint of  Allen's discriminatory comments does not extend  to those independent judgments regarding his  performance. Maarouf has presented no viable  argument that those supervisors were also  motivated by discrimination in their assessments  of his performance, or that their opinions were  based on Allen's perceptions rather than their  own experience with Maarouf. Therefore, he has  failed to establish that the performance concern  was not the real reason for the decision to  terminate his employment. Accordingly, the  district court properly granted Walker summary  judgment on the claims regarding the termination,  training, and promotion.

II.

13
We are left, then, with Maarouf's claim that  Walker terminated him in retaliation for his  complaints of discrimination. In order to succeed  on his retaliation claim, Maarouf must establish  that he engaged in statutorily protected  expression, he suffered an adverse action by his  employer, and there was a causal link between the  protected expression and the adverse action.  Alexander v. Gerhardt Enterprises Inc., 40 F.3d 187, 195 (7th Cir. 1994). Maarouf's support for  his retaliation claim rests largely on the timing  of the termination. According to Maarouf, on  January 19, 1995, he complained to Pat Tusing, a  human resources coordinator, about his poor  evaluation from Allen and he alleged  discrimination. On January 23, 1995, Maarouf  claims that he spoke with Tusing again, and  Tusing said she had spoken about the complaint  with Steven Busch, who was head of Human  Resources. Maarouf also notes that he met with  Trine on January 23 as well. Maarouf was fired on  January 25. He argues that the timing of the  termination renders it retaliatory.


14
The critical issue here, however, is whether  the person who made the decision to terminate his  employment was aware of the discrimination  allegations at the time, because absent such  knowledge Maarouf lacks a causal link between the  termination and the complaint of discrimination.  See Dey v. Colt Construction & Development Co.,  28 F.3d 1446, 1458 (7th Cir. 1994). The decision  to terminate Maarouf's employment was made by  Trine, and was then reviewed by Busch, Allen and  Andrew Weeks, the plant manager. At this stage of  the proceedings on summary judgment, Maarouf need  not prove by a preponderance of the evidence that  Trine was aware of his discrimination complaint,  but he must at least produce evidence that would  support an inference that Trine was so aware. Id.  He has failed to do that here. Trine maintains  that he was not aware of the discrimination  allegation when he made the termination decision  and Maarouf has pointed to no evidence in the  record that refutes Trine's statement. Maarouf  submitted portions of his deposition in support  of his motion for summary judgment, but his  statements regarding his communications with  Trine at the January 23 meeting are generally  vague and non-responsive. When asked whether he  discussed the alleged discrimination with Trine,  he repeatedly states only that Trine did not want  to hear anything more from him and he could not  get Trine's attention. At one point, however, he  provides a clearer answer. When asked whether, at  that meeting with Trine, he discussed his belief  that he had been treated differently from other  employees because of his Arabic heritage, Maarouf  answered "no." Similarly, when queried whether he  discussed with Trine evidence of how he had been  treated differently from other employees because  of his Muslim religion, he responded "not at that  meeting." Finally, Maarouf had an opportunity  later in the deposition to further clarify this  issue in the following colloquy:


15
Q  You raised that concern [of discrimination]  with Pat Tusing but you didn't raise that with  Mr. Busch or Mr. Trine, correct?


16
A  As I said, Mr. Trine told me don't say  nothing, don't speak, don't answer, don't argue,  don't discuss, don't say nothing, anything you  say don't count for nothing anyway, Anything  Jamal going to say don't count for nothing.


17
Q  Is the answer to my question yes or no?


18
A  Repeat the question.


19
MR. ZIMMERMAN:  Would you read--    That unfortunately is all that we have. Maarouf  did not supply the next page of the deposition,  which presumably would have firmly established  whether Trine was notified of the discrimination  before he made the decision to terminate  Maarouf's employment. Because he has failed to  identify any evidence that Trine was aware of the  discrimination allegations at the time of the  termination decision, he has not established any  causal connection between the discrimination  allegations and the termination. The district  court properly granted summary judgment on the  retaliation claim.


20
For the reasons stated above, the decision of  the district court is affirmed.